Response to Arguments
Regarding Applicant’s request for reconsideration filed 10/13/2021 has been fully considered but is not persuasive. 
Applicant has suggested “Examiner appears to have ignored or missed those arguments, as those arguments were not addressed” (Remarks, p. 7).
In response, Examiner notes that the alleged missed/ignored arguments have not been identified by Applicant.
Claimed Limitations Not Taught
Applicant has suggested “It is unclear what exactly the Examiner is referencing as the bent region, which appears to be an external wall of what is described as an inner plenum 111 and an outer plenum 113 (see paragraph 0023) adjacent to active regions 112. Regardless, it is very clear that the “bent region is not the location at which the electronic component connects to in order to provide heat transfer. The electronic components 125 are connected via thermal interface material 126 directly to active regions 112, and these electronic components never connect with or mounts to the bent regions in the above illustration.”

    PNG
    media_image1.png
    248
    902
    media_image1.png
    Greyscale

In response, Examiner notes that the “bent region” is the region in direct contact with thermal interface material 126 and the electronic component 125 beneath it. Although flat, these 
See Figures below, which clearly show that each of the selections are bent with respect to the rest of lower plate 300.

    PNG
    media_image2.png
    926
    1141
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    549
    1279
    media_image3.png
    Greyscale

Applicant has also suggested that these cannot be construed as wings, and therefore do not provide for “a first wing” (Remarks, p. 11).
In response, Examiner notes that as pointed out in the interview, although the bent regions are not “wing-shaped” they still may be broadly construed as wings, since “wing” may be defined as “a side or outlying region or district” (Merriam-Webster’s Dictionary), and each of the identified “bent regions” are at a side or outlying region of the device.
 
/JACOB R CRUM/Examiner, Art Unit 2835